SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [X] Definitive Additional Materials [] Soliciting Material under Rule 14a-12 PROFESSIONALLY MANAGED PORTFOLIOS (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: (4) Proposed maximum aggregate value of transaction: (5) Total Fee Paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: PLEASE VOTE NOW WE MUST RECEIVE YOUR VOTE BY APRIL 2, 2015 IMPORTANT NOTICE REGARDING YOUR INVESTMENT IN Portfolio 21 Global Equity Fund Recently, we sent you proxy material regarding the Special Meeting of Shareholders that is scheduled for April 2, 2015. The Fund records indicate that we have not received your vote. We urge you to vote as soon as possible in order to allow the Fund to obtain a sufficient number of votes to hold the meeting as scheduled. If you have any questions or would like to vote, please call the number listed below: 1-888-991-1294 Your vote is important no matter the size of your fund holdings. Please vote promptly so your vote can be received prior to the April 2, 2015 Special Meeting of Shareholders. The Fund has made it very easy for you to vote. Choose one of the following methods: VOTE ONLINE VOTE BY MAIL VOTE BY PHONE Visit the Website noted on your proxy card and enter the control number that appears on the proxy card. Follow the on-screen prompts to vote. Return the executed proxy card in the postage-paid envelope provided so it is received by April 2, 2015. Call the phone number aboveMonday – Friday, 9:30am – 10pm, Eastern time to speak with a proxy specialist. OR Call the toll free touch-tone phone number listed on your proxy card. Have your proxy card with control number available. Follow the touch-tone prompts to vote. THANK YOU FOR VOTING
